     Case 8:18-cr-00140-JLS Document 197 Filed 08/01/21 Page 1 of 6 Page ID #:1782



1
     Michael H. Artan (State Bar No. 97393)
2    One Wilshire Boulevard, Suite 2200
     Los Angeles, California 90017
3    Tele: 213/688-0370 Fax: 213/627-9201
     Email: michaelartan@yahoo.com
4

5    Glen T. Jonas (State Bar No. 166038)
     Jonas & Driscoll
6    1108 Sartori Avenue, Suite 320
7
     Torrance, CA 90501
     Tele: 213/683-2033 Fax: 310/218-4980
8    Email: glenjonas@aol.com
9    Counsel for Defendant
10   Serge Obukhoff
11

12
                         UNITED STATES DISTRICT COURT,
13
         CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DISTRICT
14

15
     UNITED STATES OF                          Case No.: 8:18-cr-00140-JLS
16
     AMERICA,                                  DEFENDANT'S MOTION IN LIMINE
17                                             NUMBER TWO
                 Plaintiff,
18
           v.
19                                             Before the Honorable Josephine L. Staton
                                               United States District Judge
20
     SERGE OBUKHOFF,
21                                             Date: August 2, 2021
                 Defendant.                    Time: 9:00 a.m.
22
     ____________________________/
23

24

25
     / / /
26

27
     / / /
28



                              DEFENDANT'S MOTION IN LIMINE NUMBER TWO - 1
     Case 8:18-cr-00140-JLS Document 197 Filed 08/01/21 Page 2 of 6 Page ID #:1783



1
     TO THE CLERK OF COURT, AND THE UNITED STATES ATTORNEY
2
     FOR THE CENTRAL DISTRICT OF CALIFORNIA:
3

4
           PLEASE TAKE NOTICE, on August 2, 2021, at 9:00 a.m., defendant Serge
5    Obukhoff will move the Court for orders consistent with his Motion in Limine
6    Two, which is set forth below.
7

8                                                 Respectfully submitted,
9    Dated: August 1, 2021                        /s/ Michael H. Artan
10                                                ______________________________
                                                  Michael H. Artan
11
                                                  Counsel for Defendant
12                                                Serge Obukhoff
13
     Dated: August 1, 2021                        /s/ Glen T. Jonas
14                                                ______________________________
15
                                                  Glen T. Jonas
                                                  Counsel for Defendant
16                                                Serge Obukhoff
17

18

19

20

21

22

23

24

25

26

27

28



                          DEFENDANT'S MOTION IN LIMINE NUMBER TWO - 2
     Case 8:18-cr-00140-JLS Document 197 Filed 08/01/21 Page 3 of 6 Page ID #:1784



1
                        POINTS AND AUTHORITIES IN SUPPORT
2                        OF MOTION IN LIMINE NUMBER TWO
3

4       I.      INTRODUCTION.
5            During opening statement, defense counsel quoted the prosecutor Joseph
6    McNally’s statement to the court, from the record on January 11, 2019, wherein it
7    was argued that MICHAEL DROBOT breached his plea agreement with the
8    government.
9            MICHAEL DROBOT is the leader and engineer of arguably the largest
10   healthcare fraud in United States history that went on for 15 years and raked in a
11   half billion dollars.
12           In attempting to persuade this Court that MICHAEL DROBOT could not be
13   trusted at the breach of agreement hearing, prosecutor McNally made the following
14   statement:
15

16           “Mr. Drobot has proven himself of (SIC) somebody who in my view is
17           beyond redemption, somebody who even after being sentenced continues to
18           deceive, continues to trick in order to advance his own agenda.”
19

20           This statement was quoted by defense counsel at the current trial in the
21   opening statement without objection. The prosecutor two days later verbally
22   argued that his statements are inadmissible.
23           This argument is categorically false pursuant to the rules of evidence. It is
24   admissible as a statement of a party opponent F.R.E. 801(d)(2)(A). As such, it is
25   directly admissible and can be read into the record during cross examination
26   without first establishing the witness’s state of mind.
27           Additionally, as reflected in the minute order for the proceeding (Docket No.
28   265), the MICHAEL DROBOT was present. One would expect that Mr. Drobot

                             DEFENDANT'S MOTION IN LIMINE NUMBER TWO - 3
     Case 8:18-cr-00140-JLS Document 197 Filed 08/01/21 Page 4 of 6 Page ID #:1785



1
     was keenly listening to the prosecutor’s every word since ultimately, he was at risk
2    of being charged with additional crimes. He was in fact found in breach, charged,
3    pled and now faces a maximum exposure of 50 years in prison.
4             The same prosecutor that said DROBOT is beyond redemption, among other
5    things, is now in charge of his future, deciding in his sole discretion (along with the
6    prosecution team) whether to recommend another sentencing reduction at the
7    pending sentencing for DROBOT. This is an extremely strong motive to lie.
8             More importantly, a government prosecutor is not free to argue inconsistent
9    positions to bamboozle a jury. It is expected that the prosecutor meant what he
10   said to this Court sincerely. Hence in a credibility contest between DROBOT and
11   OBUKHOFF, the prosecutor’s statement is highly relevant.
12            MICHAEL DROBOT and SERGE OBUKHOFF’s version of events are in
13   conflict on the most important issues regarding what was said to the defendant as it
14   relates to his criminal intent. The only other witness to those private conversations
15   is deceased attorney Michael Tichon.
16            Thus, we have the word of the defendant versus the word of a master
17   manipulating con-artist felon who continues to trick and deceive. This goes to the
18   very heart of the defense.
19            The goal of a trial is to reach the truth: the truth is that DROBOT is
20   extremely manipulative and prone to tricking and deceiving people. The evidence
21   is highly relevant and admissible.
22

23      II.      A GOVERNMENT PROSECUTOR IS A PARTY OPPONENT
24               FOR THE PURPOSE OF F.R.E. 801(D)(2)(A)
25

26            In United States v. Bakshnian, 65 F.2d 1104 (U.S.D.C, Central Dist. CA,
27   1999) the defendant sought to admit at trial the statement of the prosecutor from a
28   closing argument at the co-defendant’s severed trial.

                              DEFENDANT'S MOTION IN LIMINE NUMBER TWO - 4
     Case 8:18-cr-00140-JLS Document 197 Filed 08/01/21 Page 5 of 6 Page ID #:1786



1
           First, the Court ruled that the admission of a party opponent rule is applied
2    to statements by a government prosecutor. Id. at 1106. (Citing United States v.
3    Salerno, 937 F.2d 797 (2d Cir. 1991) (statement of government prosecutor);
4    Kattar, 840 F.2d 933; Morgan 189 U.S. App. D.C. 155, 581 F.2d 933, see also,
5    United States v. Warren, 310 U.S. App. D.C. 1, 42 F.3d 647, 655 (D.C. Cir. 1994)
6    (statement of government agent); United States v. Deloach, 34 F.3d 1001, 1005
7    (11th Cir. 1994).)
8          Second, the Court ruled that the government is forbidden from taking
9    inconsistent positions in proceedings. In ruling, the court stated, “…between one
10   trial and another, the government may not take inconsistent positions as to what
11   occurred.” Id. at 1108.
12         Third, the court ruled that “no guarantee of trustworthiness is required in the
13   case of an admission.” Id. at 1109.
14         Fourth, the Court rejected the “Mckeon” U.S. v. McKeon, 738 F.2d 26 (2d
15   Cir. 1984) analysis because it is largely inapplicable to admissions of a prosecutor
16   as opposed to a defendant’s attorney which may infringe on “vigorous and
17   legitimate advocacy.” Id. at 1108.
18         The prosecutor’s statement that his star witness DROBOT is subject to
19   engaging in deceit, trickery and can’t seem to stop lying is directly relevant to
20   DROBOT’s credibility. Since there will ultimately be a credibility contest
21   between the defendant and DROBOT, excluding this evidence would severely
22   prejudice the defendant and be a disservice to the jury’s job of assessing the facts.
23         Defense counsel is not required to establish DROBOT’s state of mind to
24   establish admissibility. The statement is directly admissible as a party opponent
25   admission.
26

27

28



                           DEFENDANT'S MOTION IN LIMINE NUMBER TWO - 5
     Case 8:18-cr-00140-JLS Document 197 Filed 08/01/21 Page 6 of 6 Page ID #:1787



1
                                                 Respectfully submitted,
2
     Dated: August 1, 2021                       /s/ Michael H. Artan
3                                                ______________________________
                                                 Michael H. Artan
4
                                                 Counsel for Defendant
5                                                Serge Obukhoff
6

7
     Dated: August 1, 2021                       /s/ Glen T. Jonas
                                                 ______________________________
8                                                Glen T. Jonas
9                                                Counsel for Defendant
                                                 Serge Obukhoff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                         DEFENDANT'S MOTION IN LIMINE NUMBER TWO - 6
